662 S.E.2d 666 (2008)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
May 16, 2008.
Maureen Krueger, Garland N. Yates, District Attorneys, for State of NC.
Anne Gomez, Assistant Appellate Defender, for Phillips.
The following order has been entered on the motion filed on the 14th day of May 2008 by Defendant for Extension of Time for Court Reporter to Prepare the Transcripts:

*667 "Motion Allowed. Court reporter shall have up to and including the 19th day of June 2008 to prepare and deliver transcript to counsel. By order of the Court in conference this the 16th day of May 2008."